DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 26, 2020 is acknowledged.  Claims 3-29, 33, and 36-37 are pending in the application.  Claims 1, 2, 30-32, 34-35, and 38-46 have been cancelled.  Claims 29, 33, and 36-37 have been withdrawn from consideration (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 3 has been amended to recite “a pet food flavor composition comprising a nucleotide derivative (P2) … wherein the nucleotide derivative is present in an amount that is sufficient to modulate, activate, and/or enhance an umami receptor” (P13).  It is unclear what is meant by this limitation.  More specifically, it is uncertain exactly how the umami receptor relates to the claimed composition.  Additionally, it is 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 14-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunkel et al. EP 2119372 (hereinafter “Dunkel”) (refer to corresponding Machine Translation).
Regarding claims 3 and 14-28, Dunkel discloses a flavor composition comprising one or more compounds comprising amino acids and their salts and solvates, such as glycine, L-alanine, L-valine, L-leucine, L-isoleucine, L -Glutamic acid, pyroglutamic acid, L-glutamine, L-aspartic acid, L-asparagine, L-serine, L-homoserine, L-threonine, L-phenylalanine, L-tyrosine, L-tryptophan, L-histidine, L-lysine, L Arginine, L-methionine, L-proline, L-hydroxyproline, L-cysteine, L-cystine, L-homocysteine, L-citrulline, L-ornithine, α-L-aminoadipic acid, γ-aminobutyric acid and / or taurine (claims 14-17 and 20-28), and one or more nucleoside and/or nucleotides, such as adenine, adenosine, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Aissaoui et al. US 20110224210 (hereinafter “Aissaoui”).
Regarding claim 4, Dunkel does not expressly disclose the flavor composition further comprises 
    PNG
    media_image1.png
    167
    169
    media_image1.png
    Greyscale
.
Aissaoui discloses a medicament comprising 
    PNG
    media_image1.png
    167
    169
    media_image1.png
    Greyscale
 (paragraphs [0226]-[0228], [0344], and P33, Table – (S)-2-Benzylamino-3-phenylpropionic acid methyl ester).
Based upon the fact that Aissaoui and Dunkel similarly teach compositions comprising propionic acid and their stereoisomers (Dunkel-paragraph [0031]), Aissaoui discloses enteral administration of the medicament (paragraph [0226]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-2-Benzylamino-3-phenylpropionic acid methyl ester in the preparation of Dunkel .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Bok et al. US 20030199566 (hereinafter “Bok”).
With respect to claim 5, Dunkel does not expressly disclose the composition further comprises 
    PNG
    media_image2.png
    99
    195
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    101
    286
    media_image3.png
    Greyscale
.
Bok discloses a preparation comprising benzyl esters of phenylalanine (DL configurations 
    PNG
    media_image3.png
    101
    286
    media_image3.png
    Greyscale
and 
    PNG
    media_image2.png
    99
    195
    media_image2.png
    Greyscale
 ) (paragraphs [0010], [0067], [0068], [0073], and [0074]).
Based upon the fact that Dunkel and Bok similarly teach health foods comprising phenylalanine derivatives (Dunkel-paragraphs [0017] and [0018]; Bok: paragraph [0078]), Bok discloses the compositions have excellent effects of preventing and treating blood lipid level-related diseases (Abstract), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select benzyl esters of phenylalanine (DL configurations)) in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Zemolka et al. US 20100009986 (hereinafter “Zemolka”).
Regarding claim 6, Dunkel does not expressly disclose the flavor composition further comprises N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide.
Zemolka discloses medicaments comprising N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide (Abstract; and paragraph [0695]).
Based upon the fact that Zemolka and Dunkel similarly teach compositions comprising indole containing compounds (Dunkel-paragraph [0037]), Zemolka discloses oral administration of the medicament (paragraphs [0383] and [0695]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide in the preparation of Dunkel based in its suitability for its intended .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Shecherbakova et al. US 20060052345 (hereinafter “Shechervakova”).
Regarding claim 7, Dunkel does not expressly disclose the flavor composition further comprises 2-Amino-N-phenethyl-benzamide.
Shecherbakova discloses pharmaceutical compositions comprising 2-Amino-N-phenethyl-benzamide (Abstract; and paragraphs [0275]-[0276]). 
    PNG
    media_image4.png
    130
    233
    media_image4.png
    Greyscale

Based upon the fact that Schechervakova discloses oral administration of the pharmaceutical and the formulation may be incorporated into foodstuff along with a Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2-Amino-N-phenethyl-benzamide in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Tachdjian et al. US 20050084506 (hereinafter “Tachdjian”).
Regarding claims 8 and 13, Dunkel does not expressly disclose the flavor composition further comprises the claimed compositions.
Tachdjian discloses non-peptide compounds and amide derivatives, such as oxalamides, ureas, and acrylamides including 4-methoxy-3-methyl-N-(1-phenylethyl) 
    PNG
    media_image5.png
    86
    151
    media_image5.png
    Greyscale
, N-(heptan-4-yl)benzo[d][1,3]dioxole-5-carboxamide 
    PNG
    media_image6.png
    81
    158
    media_image6.png
    Greyscale
, (R)-methyl 2-(benzo[d][1,3]dioxole-6-carboxamido)-3-methylbutanoate 
    PNG
    media_image7.png
    103
    233
    media_image7.png
    Greyscale
, N-(2,3-dimethylcyclohexyl)benzo[d][1,3]dioxole-5-carboxamide 
    PNG
    media_image8.png
    98
    231
    media_image8.png
    Greyscale
are useful flavor or taste modifies for food, beverages, and other comestible or orally administered medicinal products or compositions.   (Abstract; and paragraphs [0005], [0061], [0098], [0134], [0138], [0139], [0148], [0230], [0231], [0242], [0248], [0373]-[0375], [0384]-[0386], [0406]-[0408], [0589]-[0591], and [0743]-[0745]).
Based upon the fact that Tachdjian and Dunkel similarly teach flavor compositions for foodstuff, Dunkel discloses the composition may be useful as flavor or taste modifiers/taste enhancers (Abstract), Dunkel discloses other flavors and taste modulators may be incorporated (paragraphs [0035], [0037], and [0064]), and the simple selection of particular flavor/taste modifier combination is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to Dunkel with the expectation of successfully preparing a desirable flavoring composition.As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Rajabi et al. “Structure-activity relationship of 2,4,5-trioxoimidazolidines as inhibitors of thymidine phosphorylase” (hereinafter “Rajabi”).
Regarding claims 9 and 10, Dunkel does not expressly disclose the flavor composition further comprises 2,4,5-trioxoimidazolidines.
Rajabi discloses pharmaceutical compositions comprising 2,4,5-trioxoimidazolidines (Abstract; and P1165-1171).

    PNG
    media_image9.png
    87
    247
    media_image9.png
    Greyscale

Based upon the fact that Rajabi discloses pharmaceutical applications of 2,4,5-trioxoimidazolidines (Abstract and Introduction, P1165), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2,4,5-trioxoimidazolidines in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Kirsch et al. WO 2010129665 (hereinafter “Kirsch”).
Regarding claim 11, Dunkel does not expressly disclose the flavor composition further comprises 
    PNG
    media_image10.png
    185
    382
    media_image10.png
    Greyscale

Kirsch discloses pharmaceutical compositions comprising pyrimidine-2,4,6-triones, such as 
    PNG
    media_image10.png
    185
    382
    media_image10.png
    Greyscale
 (Abstract; and paragraphs [00130] and [00186]). 
Based upon the fact that Kirsch discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavoring (paragraphs [0037], [00237], [00239], and [00248]-[00252]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pyrimidine-2,4,6-triones in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) as applied to claim 1 above, and in further view of Robison et al. US 3759933 (hereinafter “Robinson”).
Regarding claim 12, Dunkel does not expressly disclose the flavor composition further comprises 1,3-dihydro-1-(2-oxo-2-phenylethyl)-3-(phenylmethyl)- 2H-Imidazo[4,5-c]pyridin-2-one.
Robison discloses pharmaceutical composionts comprising 3-H-imidazo(4,5-C) pyridines 
    PNG
    media_image11.png
    83
    106
    media_image11.png
    Greyscale
 (Abstract; and C1, L1-C2, L68).
Based upon the fact that Robison and Dunkel similarly teach compositions comprising pyridine containing compounds (Dunkel-paragraph [0037]), Robison discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavors (C2, L4-33; and C4, L64-C5, L25), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 3-H-imidazol(4,5-c) pyridines in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a .

Response to Arguments
Applicant’s arguments filed October 26, 2020 have been fully considered, but they are unpersuasive.
Due to the amendments to the claims, the claim objections, 35 USC 112 rejections, and the 35 USC 102(a)(1) rejection of claims 1-3 over Sigel in the previous Office Action have been withdrawn (P29-P31).  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant argues that contrary to the Examiner's assertion, Dunkel fails disclose any compounds recited in independent claim 3. Claim 3 recites nucleotide derivatives and not amino acids, nucleotides or nucleosides, as disclosed by Dunkel.  It should be noted that nucleotides are distinct from nucleotide derivatives, and the present specification and claims clearly differentiate between these classes of compounds. For instance, independent claim 3 recites nucleotide derivatives, while dependent claims 18 and 19 specifically recite nucleotides. It has been long established that ("[T]he use of two terms in a claim requires that they connote different meanings. . . ."); CAE Screenplates Inc. v. Heinrich Fiedler GmbH, 224 F.3d 1308, 1317 (Fed. Cir. 2000) ("In 
Examiner disagrees.  As disclosed above, Dunkel clearly teaches compounds as presently claimed in claim 3 since the reference discloses GDP (P6 of claims, 3rd structure), GTP (P6 of claims, 4th structure), and 5’-dCMP (P12 of the claims, 1st structure) in the flavoring composition (paragraph [0032]).  
Applicant argues Aissaoui, Bok, Zemolka, Shechervakova, Tachdjian, Rajabi, Kirsch, and Robinson do not cure the deficiencies of Dunkel, and a person of ordinary skill in the art would not be motivated to combine the references with Dunkel.
Examine disagrees.  As previously disclosed, Dunkel is relied upon for the teachings of independent claim 3, While Dunkel does not expressly disclose the composition further comprises the compositions of claims 4-13, Aissaoui, Bok, Zemolka, Shechervakova, Tachdjian, Rajabi, Kirsch, and Robin are relied upon for these teachings as disclosed above.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  
As previously disclosed, given that Aissaoui and Dunkel similarly teach compositions comprising propionic acid and their stereoisomers (Dunkel-paragraph [0031]), Aissaoui discloses enteral administration of the medicament (paragraph [0226]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-2-Benzylamino-3-phenylpropionic acid methyl ester in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Additionally, given that Dunkel and Bok similarly teach health foods comprising phenylalanine derivatives (Dunkel-paragraphs [0017] and [0018]; Bok: paragraph [0078]), Bok discloses the compositions have excellent effects of preventing and treating blood lipid level-related diseases (Abstract), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Also, given that Zemolka and Dunkel similarly teach compositions comprising indole containing compounds (Dunkel-paragraph [0037]), Zemolka discloses oral administration of the medicament (paragraphs [0383] and [0695]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Further, given that Schechervakova discloses oral administration of the pharmaceutical and the formulation may be incorporated into foodstuff along with a flavoring (paragraphs [0316] and [0332]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2-Amino-N-phenethyl-benzamide in the preparation of Dunkel 
Given that Tachdjian and Dunkel similarly teach flavor compositions for foodstuff, Dunkel discloses the composition may be useful as flavor or taste modifiers/taste enhancers (Abstract), Dunkel discloses other flavors and taste modulators may be incorporated (paragraphs [0035], [0037], and [0064]), and the simple selection of particular flavor/taste modifier combination is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select non-peptide compounds and amide derivatives, such as oxalamides, ureas, and acrylamides, based upon its suitability for its intended purpose in the composition of Dunkel with the expectation of successfully preparing a desirable flavoring composition.  Additionally, given that Rajabi discloses pharmaceutical applications of 2,4,5-trioxoimidazolidines (Abstract and Introduction, P1165), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2,4,5-trioxoimidazolidines in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Also, given that Kirsch discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavoring (paragraphs [0037], [00237], [00239], and [00248]-[00252]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor. Further, given that Robison and Dunkel similarly teach compositions comprising pyridine containing compounds (Dunkel-paragraph [0037]), Robison discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavors (C2, L4-33; and C4, L64-C5, L25), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 3-H-imidazol(4,5-c) pyridines in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Additionally, Applicant is reminded that as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793